DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 11/23/2021. Claims 1, 5-6, 12, 14-15 and 20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 regarding the rejections of record under 35 USC 103 have been considered but are moot in view of new grounds of rejection. The Applicant’s arguments with respect to claims 1-11 and 20 regarding the rejection under 35 USC 101 have been considered but are not persuasive. 
In response to Applicant’s arguments regarding the rejection under 35 USC 101, the Applicant should please note that the determining steps of the claim was determined to be the abstract ideas, and not the limitations receiving limitations.  The “determining” limitations of the claim, as drafted, amount to a process that, under its broadest reasonable interpretation, covers performance of limitations in the mind but for the recitation of generic computer components. For example, the “determining” steps in the context of the claims all encompass a user looking at/watching two videos and making mental notes of information about their similarities and/or 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for claim 20 is similar to that of claim 1 and therefore rejected for the same reasons. Claim 1 recites:
“receiving, from a first encoder, a first video segment comprising first information;
receiving, from a second encoder, a second video segment comprising second information;
determining, based on a comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames; and 
determining, based on the one or more identical source frames, that the second video segment comprises a redundant video segment”. 
With the exception of the limitations of the “receiving” steps, the limitations of the claim, as drafted, amount to a process that, under its broadest reasonable interpretation, covers performance of limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim elements preclude the determining steps from practically being performed  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (as mentioned above) are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving) such that it amounts no more than mere instructions for simple data-gathering. Accordingly, the additional elements (i.e., the encoders) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (US20140044355, hereinafter Haritaoglu), and Petrovic et al. (US20090326961, hereinafter Petrovic).

Regarding claims 1 and 12, Park discloses a method (Park’s implementation including using conventional de-duplication technology that compares content and not just metadata, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text) comprising: 
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a first encoder (at least code/portion of code to implement specific steps of a device to encode content in a specific format/technique, see Park, at least at col 4, lines 42-50, col 8, lines 27-33, col 11, line 23 – col 12, line 62, and related text), a first video segment comprising first information (see Park, at least at col 4, lines 4-20, col 4, lines 42-50, col 10, line 66 – col 11, line 15, and related text);
receiving (see Park, at least at col 4, lines 4-12 and lines 30-41, and related text), from a second encoder (at least code/portion of code to implement specific steps of a device to encode content in a second specific format/technique, see Park, at least at col 4, lines 42-50, col 8, lines 27-33, col 11, line 23 – col 12, line 62, and related text), a second video segment comprising second information (see Park, at least at col 4, lines 4-20, col 4, lines 42-50, col 10, line 66 – col 11, line 15, col 8, lines 41-52, and related text); and

determining, based on the comparison, that the second video segment comprises a redundant video segment (the determination being performed in the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Park such that both embodiments are used for making the determination for the advantage of more efficiently determining duplicate video, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text).
Park does not specifically disclose the first information being indicative of one or more first source frames, wherein the first information was embedded in the first video segment by the first encoder, or the second information being indicative of one or more second source frames, wherein the second information was embedded in the second video segment by the second encoder; or
determining, based on the comparison of the first information to the second information, that the first video segment and second video segment were encoded based on one or more identical source frames.
In an analogous art relating to a system for managing media, Abajian discloses determining, based on a comparison, that a first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0021]-[0023], and related text).

Park in view of Abajian does not specifically disclose the first information being indicative of one or more first source frames, wherein the first information was embedded in the first video segment by the first encoder, or the second information being indicative of one or more second source frames, wherein the second information was embedded in the second video segment by the second encoder.
In an analogous art relating to a system for detecting video, Haritaoglu discloses, as what is commonly known in the art, first information indicative of one or more first source frames being embedded in a first received video segment and second information indicative of one or more second source frames being embedded in a second received video segment (see Haritaoglu, at [0044]-[0045], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian to include the limitations as disclosed by Haritaoglu as what is commoinly known in the art for the advantage of efficiently marking video with identifying data.
Park in view of Abajian and Haritaoglu does not specifically disclose wherein the first information was embedded in the first video segment by the first encoder, or wherein the second information was embedded in the second video segment by the second encoder.
In an analogous art relating to a system for managing media, Petrovic discloses first information embedded in a first video segment by a first encoder, and second information 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian and Haritaoglu to include the limitations as disclosed by Petrovic for the advantage of more efficiently marking and managing video with identifying data.
Regarding claim 2, Park in view of Abajian, Haritaoglu, and Petrovic discloses wherein the determining that the first video segment and second video segment were encoded based on one or more identical source frames (see Abajian, at least at [0007], [0023], and related text) is in response to determining that the first video segment and the second video segment are not bit- wise identical (see Abajian, at least at [0007], and related text, and see Park, at least at col 5, lines 7-16, col 8, lines 25-40, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text).  
Regarding claims 3 and 13, Park in view of Abajian, Haritaoglu, and Petrovic discloses wherein the first information comprises a first hash value determined based on one or more first source frames received by the first encoder, wherein the second information comprises a second hash value determined based on one or more second source frames received by the second encoder (the implementation in which both the preferred de-duplication technique is used as well as the conventional de-duplication technique is used, and as such the determination is based at least on the comparison of the information, see Park, at least at col 2, lines 35-66, col 4, line 42 – col 5, line 30, col 8, lines 27-40, col 9, lines 28-39, col 11, lines 16-22, col 12, line 63 – col 13, line 10, and related text, and see Abajian, at least at [0020]-[0023], and related text).  
wherein the redundant video segment is not stored by one or more servers associated with a content delivery network (the redundant video is deleted, see Park, at least at col 1, lines 19-32, and related text).  
Regarding claims 11 and 19, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first video segment is received via a fiber connection, wherein the second video segment is received via a satellite connection. However, the Examiner takes official notice that it is very well-known and common in the art for systems to receive various different video segments via various different connections including satellite and fiber. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view Abajian to specifically include the limitations as above for the advantage of providing via very well-known and standard connections.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (previously cited), and Petrovic (previously cited), as applied to claim 3, and further in view of Kitani (of record).

Regarding claims 4 and 20, Park in view of Abajian, Haritaoglu, and Petrovic discloses the first video segment from the first decoder and the second video segment from the second decoder, but does not specifically disclose wherein the first hash value was embedded in the first video segment by the first encoder, wherein the second hash value was embedded in the second video segment by the second encoder.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Kitani for the advantage of more efficiently and robustly determine information about various media.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (previously cited), and Petrovic (previously cited), as applied to claim 3, and further in view of Lerouge (of record).

Regarding claims 5-6 and claims 14-15, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor and wherein the second hash value is included in at least one of: a supplemental enhancement information (SEI) message, an International Organization for Standardization (ISO) base media file format (BMFF) box, or a Moving Picture Experts Group (MPEG)-2 transport streams (TS) descriptor.  
In an analogous art relating to a system managing media, Lerouge discloses hash values included in supplemental enhancement information (SEI) messages (see Lerouge, at least at [0008], [0020], and related text).
Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Lerouge for the advantage of providing information using well-known protocols for efficient processing.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (of record) in view of Abajian (of record), Haritaoglu (previously cited), and Petrovic (previously cited), as applied to claim 1, and further in view of Belyaev (of record).

Regarding claims 7-9 and 16-18, Park in view of Abajian, Haritaoglu, and Petrovic does not specifically disclose wherein the first information indicates first perceptual data associated with the first video segment, wherein the second information indicates second perceptual data associated with the second video segment.  
In an analogous art relating to a system for managing media, Belyaev discloses first information indicating first perceptual data associated with a first video segment and second information indicates second perceptual data associated with a second video segment (see Belyaev, at least at [0102], [0118], [0138], [0158], and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Abajian, Haritaoglu, and Petrovic to include the limitations as taught by Belyaev for the advantage of providing more robust methods and information for evaluating media.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421